DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    RODERICK LAMONT WALTERS,
                            Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

               Nos. 4D21-3298, 4D21-3307 & 4D21-3317

                                [May 5, 2022]

   Consolidated appeals of orders denying rule 3.800 motions from the
Circuit Court for the Fifteenth Judicial Circuit, Palm Beach County; Daliah
H. Weiss, Judge; L.T. Case Nos. 50-2016-CF-008277-AXXX-MB, 50-2016-
CF-008281-AXXX-MB and 50-2018-CF-000560-AXXX-MB.

   Carey Haughwout, Public Defender, and Logan Mohs, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., WARNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.